
	
		III
		110th CONGRESS
		1st Session
		S. RES. 245
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2007
			Mr. Kyl (for himself and
			 Mr. McCain) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Arizona
		  Wildcats for winning the 2007 NCAA Division I Softball
		  Championship.
	
	
		Whereas on June 6, 2007, the University of Arizona (UA)
			 Wildcats of Tucson, Arizona, won the 2007 National Collegiate Athletic
			 Association Women's College World Series Softball Championship by defeating the
			 University of Tennessee Lady Volunteers by a score of 5 to 0, winning their 8th
			 title since 1991;
		Whereas, in the championship game, UA pitcher Taryne
			 Mowatt set a Women's College World Series record by pitching 60 innings and was
			 named the tournament's Most Outstanding Player;
		Whereas Kristie Fox, Jenae Leles, and Caitlin Lowe were
			 selected to be on the all-tournament team;
		Whereas the UA Wildcats completed the season with a
			 50–14–1 record, climbing from the loser's bracket to emerge victorious;
			 and
		Whereas Coach Mike Candrea has taken the UA Wildcats to
			 the Women's College World Series 19 times over the last 20 years, and won 8
			 national championship titles: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 University of Arizona Wildcats for winning the 2007 NCAA Division I Women's
			 Softball Championship; and
			(2)recognizes all
			 the players, coaches, and support staff who were instrumental in this
			 achievement.
			
